                                     UNITED STATES DISTRICT COURT
1
                                            DISTRICT OF NEVADA
2
                                                        ***
3

4
      INTERIOR ELECTRIC INCORPORATED
5     NEVADA,
                                                             Case No. 2:18-cv-01118-JAD-VCF
6                           Plaintiff,
      vs.                                                    ORDER
7
      T.W.C. CONSTRUCTION, INC., et al.,                     MOTION TO AMEND [ECF NO. 118]
8
                            Defendants.
9

10    And all related matters.

11          Before the Court is Plaintiff Interior Electric Incorporated Nevada’s Motion for Leave to Amend

12   Complaint. (ECF No. 118). For the reasons discussed below, Plaintiff’s motion is granted.
13                                               BACKGROUND
14
            Plaintiff originally brought breach of contract, breach of the implied covenant of good faith and
15
     fair dealing, claim against bond under NRS 108.2421, violation of NRS 624.624, copyright infringement,
16
     removal or alteration of copyright management information, breach of fiduciary duty, intentional
17
     interference with prospective economic advantage, misappropriation of trade secrets, conversion, unjust
18
     enrichment, fraud or intentional misrepresentation, negligent misrepresentation, quantum meruit,
19
     promissory estoppel, civil conspiracy, concert of action, and aiding and abetting claims against Defendants
20
     T.W.C. Construction, Travelers Casualty and Surety Company of America, Matthew Ryba, Gustavo
21

22   Baquerizo, Clifford Anderson, Power Up Electric Company, BAMM Electric, Prologis, AML Properties,

23   AML Development 3, LaPour Partners, Don Fisher, Philcor T.V. & Electronic Leasing, QED, and Turtle

24   & Hughes. (ECF No. 1).

25

                                                         1
            On October 22, 2018, the Court dismissed several claims without prejudice: all claims against
1
     Turtle & Hughes, Matthew Ryba, AML Development 3, AML Properties, Don Fisher, and LaPour
2

3    Partners; and the intentional interference with prospective economic advantage claim as to T.W.C.

4    Construction. (ECF No. 81). The Court also dismissed the concert of action claim with prejudice. (Id.).

5    The Court stated that, “[i]f plaintiff has facts to support claims against Defendants Turtle & Hughes; AML

6    Development 3, LLC; AML Properties, Inc.; Don Fisher; LaPour Partners, Inc.; Matthew Ryba; T.W.C.
7    Construction, Inc.; and/or Travelers Casualty and Surety Company of America, it should file a proper
8
     motion for leave to amend.” (Id.). The Court also granted a stipulation to dismiss all claims against
9
     Prologis without prejudice. (ECF No. 89).
10
            Plaintiff now moves to amend its complaint to add
11
                    (1) additional allegations to demonstrate Prologis’ knowledge of infringing
12                  use of Interior Electric Nevada’s intellectual property; (2) allegations
                    against Ryba and Wilmer to assert claims for intentional interference with
13
                    prospective economic advantage; (3) new indirect copyright infringement
14                  claims against Prologis, TWC, Baquerizo, and the ROE and DOE
                    defendants; (4) new claims for deceptive trade practices; (5) a claim for
15
                    declaratory relief; and, generally (6) new factual allegations to provide
16                  context and satisfy federal pleading standards

17   (ECF No. 118 at 3). The proposed amended complaint adds Defendant Mark Wilmer and removes AML

18   Properties, AML Development 3, and LaPour Partners as Defendants. (ECF No. 118-1 at 2-3). In addition
19   to the changes made to the original claims, the proposed amended complaint adds claims for contributory
20
     infringement, vicarious infringement, fraud in the inducements, deceptive trade practices, and declaratory
21
     relief and removes the negligent misrepresentation and concert of action claims. (Id. at 52-53, 60-61).
22
            Plaintiff asserts that its motion to amend is timely, the Defendants will not be prejudiced by the
23
     amendment, and the amendments will not be futile. (ECF No. 118 at 5-6). The only Defendants to file a
24
     response were T.W.C. Construction and Travelers Casualty and Surety Company of America. (ECF No.
25

                                                         2
     121). These Defendants filed a Limited Opposition, asserting the proposed amended complaint “includes
1
     claims which the Court previously dismissed and which deficiencies have not been cured.” (Id. at 1-2).
2

3    However, “Defendants understand that motions to amend are freely granted and, therefore, believe that a

4    motion to dismiss is the more appropriate vehicle to challenge the legal validity of those claims.” (Id. at

5    2).

6                                                  DISCUSSION
7           “[A] party may amend its pleading only with the opposing party's written consent or the court's
8
     leave. The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Five factors
9
     are taken into account to assess the propriety of a motion for leave to amend: bad faith, undue delay,
10
     prejudice to the opposing party, futility of amendment, and whether the plaintiff has previously amended
11
     the complaint.” Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). In addition, under LR 7-2(d),
12
     “[t]he failure of an opposing party to file points and authorities in response to any motion…constitutes a
13
     consent to the granting of the motion.”
14
            Because Defendants did not oppose Plaintiff’s motion, except for one limited opposition that
15

16   acknowledged leave to amend is freely granted, Defendants have consented to the Court granting the

17   motion. The Court also finds grounds to grant Plaintiff leave to amend its complaint. There is no apparent

18   bad faith or undue delay in the motion for leave to amend. The amendments do not appear to prejudice

19   Defendants. Plaintiff’s amendments do not appear to be futile, and this is Plaintiff’s first motion for leave
20
     to amend the complaint.
21
            ACCORDINGLY, and for good cause shown,
22
            IT IS ORDERED that Plaintiff’s Motion for Leave to Amend Complaint (ECF No. 118) is
23
     GRANTED.
24

25

                                                          3
           IT IS FURTHER ORDERED that Defendants have until May 13, 2019 to file an answer to the
1
     amended complaint.
2

3          IT IS SO ORDERED.

4          DATED this 22nd day of April, 2019.

5

6                                                        _________________________
                                                         CAM FERENBACH
7                                                        UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                  4
